Citation Nr: 1100054	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young

INTRODUCTION

The appellant served in a Reserve component of the military from 
January 1973 to December 1974, with a period of active duty for 
training from January 23, 1973 to July 22, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over this case is currently 
with the Anchorage, Alaska RO.  In June 2010, the appellant 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.


FINDING OF FACT

An acquired psychiatric disorder did not have its onset or 
increase in severity during a period of active duty for training 
and is not otherwise related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in December 2007, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the appellant of information and evidence necessary to 
substantiate his claim, information and evidence that VA would 
seek to provide, and information and evidence that the appellant 
was expected to provide.  In this case, the December 2007 VCAA 
letter noted above was issued prior to the April 2008 rating 
decision on appeal, and therefore, was timely.  This letter also 
provided notice of how to establish a disability rating and 
effective date, as outlined in Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  All identified and available service treatment records 
and medical examination reports, and VA and private treatment 
records, have been secured.  Social Security Administration 
records have also been associated with the claims folder.  The 
appellant requested that records be obtained from a VA outreach 
technician that assisted him with qualifying for VA drug 
dependence treatment program in 1981.  Review of the records 
reveals that 1981 VA treatment records for inpatient care at a 
drug dependence treatment program have been associated with the 
claims folder.  In addition the claims folder contains a 
reference letter from the outreach technician in behalf of the 
appellant.  The Board notes that the appellant has received a VA 
psychiatric examination and an etiological opinion has been 
obtained.  

In addition, the appellant was afforded a Board hearing in June 
2010.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court 
recently held that the Veterans Law Judge who chairs a Board 
hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Veterans Law 
Judge sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been 
overlooked, or was outstanding that might substantiate the claim.  
Moreover, neither the appellant nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the appellant's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  Medical 
nexus evidence demonstrating an etiological link is not necessary 
to prove service connection when evidence, regardless of its 
date, shows that the claimant had a chronic condition in service, 
or during an applicable presumptive period, and that he still has 
the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 
1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The phrase "active military, naval, or air service" from 
38 U.S.C.A. §§ 1131 and 1110 includes any period of active duty 
for training during which the individual concerned was disabled 
or died from an injury or disease incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2010).  The term active duty for training means full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2010).  
The term inactive duty for training includes duty prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(a) (West 2002).  For 
inactive duty for training, service connection is available only 
for injuries, acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  38 U.S.C.A. § 101(24)(C) (West 2002).  
To prevail on his claim for service connection for a psychiatric 
disability, the appellant would have to show that psychiatric 
disability was incurred during a period of active duty for 
training service; not during inactive duty for training.  

The appellant does not qualify for several service connection 
presumptions because she only has active duty for training and 
inactive duty for training service.  Smith v. Shinseki, 24 Vet. 
App. 40 (2010) (holding that a claimant who served in the 
National Guard was not entitled to the presumptions of sound 
condition and aggravation for active duty for training service).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (an individual is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki,  
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492  
F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

In the present case, the Board finds that the weight of the 
probative evidence is against the appellant's claim of service 
connection for an acquired psychiatric disorder, claimed as a 
nervous disorder.  The appellant filed a claim for service 
connection for a nervous disorder in September 2007.  He 
indicated in his VA application for compensation benefits that he 
was treated at a VA hospital for a nervous disorder in 1981.  He 
contends that he was diagnosed with a nervous disorder in 
September 1974 while on active duty and therefore service 
connection is warranted.

In light of the appellant's claim and contentions, the Board has 
reviewed the record and finds that service treatment records are 
devoid of any history, complaints, treatment or diagnosis of a 
psychiatric disorder during military service.  The appellant's 
enlistment examination report dated in January 1973 and his 
medical examination report at his release from active duty reveal 
a normal psychiatric examination.  

In a written statement by the appellant dated in June 1974 he 
stated that he had been to a doctor since he was a child for his 
nerves.  He also stated that he did not think he could take two 
years of active duty because of his nervous condition.  He stated 
that he is constantly worrying about things and his mother 
because they live alone together.  

In an August 1974 memorandum from Commandant of the Eighth Naval 
District regarding the appellant's naval reserve status, it was 
noted that the appellant reported that he was refused 
reenlistment in the regular Navy for physical reasons, and he 
referred to a history of "nerves."  Pursuant thereto, the 
appellant was directed to report to the Naval Support Activity 
Dispensary on September 3, 1974 for an evaluation of his physical 
qualifications for service in the Naval Reserve.  The appellant 
was instructed to provide any medical records from his civilian 
doctor that would support his claim of a "history of nerves."  

The appellant reported for the evaluation on September 3, 1974.  
He reported in his Report of Medical History that he had 
dizziness or fainting spells, depression or excessive worry, and 
nervous trouble.  He responded to the question, "have you ever 
been treated for a mental condition?" as follows: "about 11/2 
years ago, met, mental health unit, for nervous con."  On 
clinical evaluation at that time the examiner indicated no 
psychiatric abnormalities.  In his summary, however, the examiner 
noted that the appellant has nervous trouble.  The examiner noted 
that he felt that it is best for the appellant to be separated 
from his obligation to the United States Navy.  Further, he felt 
that the appellant needed a psychiatric evaluation before he can 
be qualified for active duty.  The examiner indicated that the 
appellant was not qualified for active duty.

In November 1974 the appellant responded to the August 1974 
memorandum and stated that he could not afford to see a doctor on 
his own due to no money and therefore he was not able to provide 
the necessary information asked for.  A United States Government 
Memorandum dated in December 1974 regarding the appellant 
November 1974 response, notes as follows:  "It is recommended 
that subject member be discharged under provisions of reference 
(a) for failure to submit additional information in connection 
with a physical examination as requested."

In January 1981 and June 1981 the appellant was admitted for 
inpatient care to VA Medical Center's (MC) Drug Dependency 
Treatment Unit (DDTU).  The records shows the appellant was 
admitted to the drug treatment program following a jail sentence 
for driving while intoxicated (DWI).  In a VAMC nurse admit note 
in January 1981 it was noted that the appellant was admitted in 
no acute distress.  He was primarily in a good emotional state 
and was intellectually sound.  It was also noted that the 
appellant was slightly irritable.  The impression, in pertinent 
part, was history of multiple drug abuse.  Approximately a week 
into the program in January 1981, the appellant was evaluated by 
a social worker.  With respect to his psychiatric treatment the 
appellant reported that he had one psychiatric session with a 
private psychiatrist at age ten.  He stated that his mother had 
taken him to see the psychiatrist because he was withdrawn and 
depressed.  The assessment following the evaluation was that the 
appellant was pleasant and cooperative and seemed less angry then 
on other occasions.  It was noted that the appellant feels that 
he does not have a drug problem, but admitted that he has some 
emotional problems and is motivated to work on them.  On 
discharge from the drug dependency treatment program in February 
1981 the appellant's mental status was noted as alert and 
oriented.  The appellant was readmitted to the DDTU in June 1981 
for treatment for drug abuse.  The Board notes that there was no 
diagnosis of a psychiatric disorder rendered at anytime during 
the appellant's treatment with the DDTU in 1981.

In December 2001 the appellant underwent a psychiatric evaluation 
by a private physician for SSA purposes.  The appellant reported 
an onset of depression symptoms about one and a half years ago 
following his back injury.  In reporting his medical history the 
appellant stated that he suffered a work injury in 2000; he 
"blew out" his L5-S1 disc and underwent surgery in 2001.  He 
indicated that he had no prior psychiatric treatment.  Following 
mental status examination the physician's impression was that the 
appellant seems to have a depressive disorder, possibly a major 
depressive disorder.  He stated that there likely are situational 
factors involved such as loss of his work position and his loss 
of functioning.  The physician further stated that it was notable 
that the appellant's depression did not begin until after his 
injury.  It is possible that this served as a precipitating 
factor for someone who is biologically predisposed for major 
depression.  He stated that the appellant has feelings of 
resentment in which he feels that he is being given the 
"runaround."  He has a mistrust of doctors.  His failed 
marriages and other such situations probably have given him a 
cynical view of life and there is also some grieving for his 
mother who died about three years ago.  He was given Axis I 
diagnoses of depressive disorder, not otherwise specified, 
consider major depression and bereavement issues.

In February 2002 the SSA rejected the appellant's claim for 
benefits on the basis that he was unable to work because of back 
pain due to injury and depression.  Upon reconsideration in May 
2004 SSA rendered a favorable decision.  SSA disability benefits 
were granted based on the appellant's claimed disability from 
degenerative disc disease and status post laminectomy and not a 
psychiatric disorder.  

The appellant's private physician, Dr. SSK, has treated him 
primarily for his back disorder.  However in medical reports 
dated from April 2001 to July 2002, and from July 2005 to 
November 2006 she indicates an impression of depression.  In a 
December 2006 report, Dr. SSK notes that the appellant has been 
working with his primary care physician regarding increasing 
anxiety and was given a prescription of Valium.  

In a written statement in support of his claim dated in December 
2007, the appellate stated that he was on 2 milligrams of Valium 
at the age of seven and after entering the Navy and being thrown 
up against the wall in boot camp several times, then put on a 
ship, his nervous disorder became worst.  He stated that the Navy 
aggravated his nervous disorder and that is why they discharged 
him and would not let him reenlist.  He also stated that when he 
became too disabled to work, his nervous disorder worsened.  In 
February 2009 the RO received a written statement from the 
appellant's father, who noted that before the appellant entered 
the Navy he was a vibrant and energetic person.  When he got out 
of the Navy there was quite a difference, his body twitched and 
his eyes blinked constantly.  He stated that he knew something 
was wrong.  

In a July 2009 medical statement from the appellant's private 
physician, Dr. WE, it was noted that the appellant had been 
treated for anxiety and depression prior to starting treatment at 
his [Dr. WE's] facility in 2005 and he continues to do so.  Dr. 
WE noted that he reviewed the appellant's VA records and "feel 
that if they are correct he likely does have service related 
mental disorders i.e. Insomnia, Anxiety Disorder, Major 
Depressive Disorder."  It is not clear which records Dr. WE 
reviewed and he does not support the opinion with any other 
rationale.

The appellant had a VA compensation examination for mental 
disorders in December 2009.  The examiner noted that he 
interviewed the appellant and reviewed the claims folder and the 
service medical records.  He also spoke briefly to the appellant 
wife.  The examiner noted that in a statement written by the 
appellant on December 10, 2007, the appellant stated "I was on 2 
mg of valium at the age of 7 years old[.]"  When the examiner 
inquired through the appellant about his history of psychiatric 
treatment as a child, the appellant stated that he could not 
recall if he was ever in psychiatric treatment as a child, or if 
he ever took valium during his childhood.  The examiner noted 
that the appellant has never been in psychiatric treatment, and 
denies any history of psychiatric hospitalizations.  He further 
denies any history of suicidal ideation or psychotic symptoms.  

During the examination the appellant complained of chronic, 
severe, anxiety and severe depression that have persisted since 
his military service.  The appellant stated that he sleeps well 
with medications.  It was noted that he was extremely irritable.  
The appellant's wife stated that he is much more irritable when 
he has not been taking medications.  

Following mental status examination the examiner had the 
following assessment.  The appellant has a history of conflicts 
with authority figures that antedates his military service.  He 
has an antisocial personality disorder.  He has an extensive 
history of drug abuse.  He has been taking high doses of narcotic 
analgesics for many years.  The appellant complains of feelings 
of anxiety and depression and he is irritable.  The examiner 
further noted that the appellant gave the doctor in 2001 a 
different history of depression than he gave him.  The VA 
examiner stated that he agrees that the appellant has a 
depressive disorder, not otherwise specified, but suspects that a 
lot of the appellant's depressive and anxiety symptoms are a 
reflection of his use of prescribed medications.  He also noted 
concern that the appellant continues to abuse alcohol and drugs.  
He stated that he does not find any evidence that the appellant's 
symptoms of anxiety and depression began during his military 
service.  His antisocial personality disorder antedates his 
military service.  He further opined that he did not feel that 
the appellant's military service caused any aggravation of his 
antisocial personality disorder.  The examiner rendered Axis I 
diagnoses of depressive disorder, not otherwise specified, 
chronic pain disorder associated with psychological factors and a 
general medical condition, history of substance abuse and opiate 
induced mood disorder.  

The examiner opined that he does not feel that the appellant's 
depressive disorder began or was caused by his periods of active 
duty for training.  He provided a prognosis that the appellant's 
powerful "characterologic" and secondary gain factors will 
reinforce illness behavior in him.  He further noted that the 
appellant is at risk to misrepresent his history and symptoms in 
an effort to obtain narcotic medications and disability benefits.  
He shows little motivation to change his dysfunctional lifestyle 
or to address his use of opiates.  

The appellant testified at his Board hearing in June 2010 that 
when he failed a test in boot camp he was slammed against the 
wall.  This happened at least four or five times a day.  He 
stated that he was made to lie in a field with a flag over his 
head and to crawl around the barracks repeating "Sir, I'm a 
company cockroach, Sir."  He stated that he was transferred and 
thereafter he started having problems.  He indicated that when he 
reported what was happening to him he was told to see a 
psychiatrist.  Hearing Transcript (Tr.), p. 3.  He stated that he 
eventually went to see a doctor and was put on Valiums and Zoloft 
and in 1981 he was put in a drug rehabilitation facility for a 
nervous disorder.  Tr., p. 4.  The appellant testified that he 
noticed that he had a nervous disorder in 1974 but he did not get 
treatment until 1981.  Tr., p. 6.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

Dr. WE's opinion that it is likely that the appellant does have 
service related mental disorder is without rationale other than a 
note that some VA records had been reviewed.  It fails to record 
any background the appellant may have provided the treating 
physician at the time, which prevents a reasoned comparison with 
the December 2009 VA examiner's opinion.  Even though Dr. WE 
indicated in his July 2009 statement that he has treated the 
appellant since 2005 and reviewed the appellant's VA records, it 
is not clear what VA records he reviewed.  His lack of detail and 
reasoning prevents any effective comparison between the opinions.  
The Board gives little weight to this opinion.  

The December 2009 VA examiner conducted a mental status interview 
and a comprehensive review of the appellant's claims folder, 
including service treatment records, service medical reports, the 
private medical opinion of Dr. WE and the appellant's written 
statements.   It was concluded that the that the appellant's 
depressive disorder did not begin during or was caused by his 
periods of active duty for training in the reserves.  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  A clear preponderance of the 
evidence is against a finding that current psychiatric disability 
had its clinical onset in service or is otherwise related to 
active duty.  

The Board has considered the appellant's contention that a 
relationship exists between his claimed nervous disorder and 
service.  In adjudicating this claim, the Board must assess the 
Appellant's competence and credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).

Lay evidence concerning psychiatric difficulties in service and 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. Buchanan, 451 F.3d 1331.  However, the Board finds that 
the reported history of onset and aggravation of pertinent 
disability in service and continued symptoms since active service 
is inconsistent with the remaining evidence of record, including 
some of the appellant's own statements.  There are no VA 
treatment records from 1974 until 2001 regarding treatment for or 
complaints of a psychiatric disorder.  The appellant claims that 
he was treated for a nervous disorder in 1981 during the time he 
was an inpatient in a VA drug dependence treatment program.  The 
treatment records from the drug dependence treatment program fail 
to show any complaints, treatment or diagnosis of a nervous 
disorder.  The records show complaints of depression were 
documented in December 2001.  At that time, he was examined by a 
private physician for SSA and reported that depression symptoms 
started a year and a half earlier and attributed the depression 
to a back injury he sustained on the job.  He has variously 
claimed the onset of psychiatric disability in service and 
aggravation of pre-existing psychiatric disability due to 
service.  The VA examiner in 2009 observed that the appellant is 
at risk to misrepresent his history and symptoms in an effort to 
obtain narcotic medications and disability benefits.  The 
inconsistency of the Veteran's claims and unreliability of his 
self-reported history decreases the probative value of his 
assertions and the Board finds the opinion of VA physician more 
probative.  The examiner conducted a thorough review of the 
claims folder, interviewed the appellant and provided a cogent 
rationale in support of the assessment and opinion.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder, claimed as a nervous disorder.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  
(1990). 


ORDER

Service connection for an acquired psychiatric disorder, claimed 
as a nervous disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


